Citation Nr: 1429721	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1  Entitlement to an initial compensable disability evaluation for service-connected erectile dysfunction. 

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected chronic left epididymitis. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO granted service connection for erectile dysfunction with an initial noncompensable evaluation, effective February 5, 2007.   Entitlement to special monthly compensation based on loss of use of a creative organ was also established.  The RO also continued a 10 percent disability evaluation assigned to the service-connected chronic left epididymitis.  The Veteran appealed this rating action to the Board. 

In August 2010, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this proceeding has been associated with the claims folder.

In October 2010, the Board remanded the issues on appeal to the RO for additional substantive development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 

The issues of entitlement to a psychiatric disability as secondary to the service-connected chronic left epididymitis and entitlement to non-service-connected pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  (See Veteran's representative's May 2014 written argument to the Board, page (pg.) 2, uploaded to the Veteran's Virtual VA electronic claims file)). 

As there is evidence that the Veteran's service-connected chronic left epididymitis has impacted the Veteran's ability to engage in substantially gainful employment, the Board finds that his increased rating claim for chronic left epididymitis includes a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's chronic left epididymitis is manifested by chronic to severe scrotal pain with flare-ups that are managed with oral medication; recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year) and/or requiring continuous intensive management and poor renal function have not been demonstrated.

2.  At no point during the period under appeal has the Veteran's erectile dysfunction been manifested by deformity of the penis with loss of erectile power.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for chronic left epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.115a, 4.115b, Diagnostic Code, 7525 (2013).

2.  The criteria for entitlement to an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

Regarding the claim of entitlement to an initial compensable rating for the service-connected erectile dysfunction, the Board notes that it arose from the Veteran's disagreement with the initial evaluation following the grant of service connection for this disability by the RO in the appealed August 2007 rating action.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under the VCAA.

With respect to the claim for an increased disability rating in excess of 10 percent for chronic left epididymitis, the RO notified the Veteran of what evidence was required to substantiate this claim in a March 2007 letter.  This letter informed him what evidence he was expected to provide and of what assistance the VA could provide him in obtaining this evidence.  It notified the Veteran that he should submit any relevant evidence in his possession.  The above-cited letter also informed the Veteran of the information and evidence required to substantiate this claim.  This letter provided proper preadjudication notice under Pelegrini.  This letter also informed the Veteran of the Dingess elements. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
VA has met the duty to assist the Veteran in the development of the above-cited initial and increased evaluation claims.  The Veteran's post-service private and VA treatment reports are of record

In addition, VA examined the Veteran in February 2005, April 2007 and November 2011 to determine the current severity of his service-connected erectile dysfunction and chronic left epididymitis.  Copies of these examination reports have been associated with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough, and well-reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for purposes of assigning ratings to the above-cited service-connected disabilities. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal have been met.  38 C.F.R. § 3.159(c) (4).

In addition, pursuant to the Board's October 2010 remand directives, the RO requested that the Veteran submit VA Form 21-4142, Authorization and Consent to Release Information, to allow VA to obtain pertinent treatment records from private health care clinicians in an October 2012 letter.  The Veteran did not respond to the RO's October 2012 letter.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  This, the Board will proceed with appellate review of the initial and increased evaluation claims without the requested private medical records.  

Recognition is also given to the fact that the November 2011 VA examination is over two (2) years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected erectile dysfunction and chronic left epididymitis since the November 2011 VA examination, and he has not contended otherwise.

Some discussion of the Veteran's August 2010 hearing before the undersigned finally is necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The undersigned identified the issues (initial and increased evaluation claims) on appeal.  Information was elicited from the Veteran concerning the nature and severity of his erectile dysfunction and chronic left epididymitis.  Relevant evidence, in particular treatment records from the Cleveland Clinic, were identified.  As noted above, pursuant the Board's October 2010 remand directives, the RO requested that the Veteran submit VA Form 21-4142, Authorization and  Consent to Release Information, to allow VA to obtain pertinent treatment records from the above-cited private health care provider.  The Veteran did not submit the requested form; thus, VA was unable to obtain the outstanding private treatment records.  Wood, supra.

The Board finds that no further assistance is warranted. VA may proceed with the consideration of his initial and increased rating claims decided in the analysis below.

II. Legal Analysis

The Veteran seeks an initial compensable rating and a disability rating in excess of 10 percent for service-connected erectile dysfunction and left testicle epididymitis, respectively.  After a brief discussion of the laws and regulations pertaining to initial and increased rating claims, the Board will separately address each of the above-cited disabilities in the analysis below. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where an appeal stems from the initial assignment of a disability rating, such as with the issue of entitlement to an initial compensable rating for service-connected erectile dysfunction, consideration of the entire time period involved is required, and must contemplate "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, such as in the claim for an increased disability rating in excess of 10 percent for chronic left epididymitis.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Erectile Dysfunction

The Veteran seeks an initial compensable disability rating for his service-connected erectile dysfunction.   The RO has identified the disability on appeal as erectile dysfunction associated with chronic left epididymitis (claimed as a left testicle condition) and it has been evaluated for rating purposes under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The RO's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power" indicates that the Veteran's specific disability is not addressed in the Rating Schedule, and that the service-connected erectile dysfunction has been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522. 

In every instance where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.31. 

The Board finds that the preponderance of the evidence of record is against an initial compensable disability rating for service-connected erectile dysfunction because there is no evidence of any actual penile deformity.  (See VA examinations dated in February 2005, April 2007 and November 2011.  Each of the VA genitourinary examinations indicated that the Veteran's penis and testicles were normal.  

Absent evidence of penile deformity, a compensable rating is not assignable for erectile dysfunction or sterility under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable (zero percent) rating for the service-connected erectile dysfunction is proper pursuant to 38 C.F.R. § 4.31. 

As the schedular ratings are established to reflect the average impairment of industrial capacity in civil occupations, the service-connected erectile dysfunction to this extent is not shown to warrant a compensable rating under any of the regular Diagnostic Codes. 

The Board further notes that, by an August 2007 rating decision, the RO granted special monthly compensation based on loss of use of a creative organ, due to erectile dysfunction.  See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2013).  Although he does not receive a disability rating on a schedular basis, he does receive special monthly compensation benefits for loss of use of a creative organ.  Id.  

Left testicle epididymitis

The Veteran seeks an increased disability rating in excess of 10 percent for the service-connected left testicle epididymitis. 

The RO has rated the Veteran's chronic left epididymitis as 10 percent disabling by analogy under Diagnostic Code 7525.  It is noted that the rating schedule does not list epididymitis as a specific disorder. In such cases, ratings by analogy are authorized.  38 C.F.R. § 4.20.  Under Diagnostic Code (DC) 7525, epididymitis is currently rated as urinary tract infection.  Urinary tract infection is rated under 38 C.F.R. § 4.115a with a 10 percent rating for symptoms such as long-term drug therapy, 1-2 hospitalizations a year and/or requiring intermittent intensive management.  A 30 percent rating requires symptoms such as recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year) and/or requiring continuous intensive management.  Urinary tract infections characterized by poor renal function are rated as renal dysfunction.  The record does not reflect renal dysfunction during the rating period in question. Thus, evaluating the disability as urinary tract infection is appropriate.

The Board finds that the preponderance of the evidence of record is against an increased disability rating in excess of 10 percent for chronic left epididymitis under Diagnostic Code 7525.  As noted above, in order for a 30 percent rating for the service-connected chronic left epididymitis to be granted, there must be evidence of recurrent symptomatic infection that requires drainage/frequent hospitalization (greater than two times a year) and/or requiring continuous intensive management.  This has not been demonstrated.  Aside from the Veteran having presented himself to a VA Urgent Care clinic in July 2005 for left testicle pain, there is no evidence that his chronic left epididymitis has required drainage/frequent hospitalization greater than two (2) times a year.  When seen at the Urgent Care clinic in July 2005, the Veteran was prescribed Ibuprofen for his left testicle pain, and was instructed to return to the Urgent Care clinic if he had any further problems.  (See July 2005 VA Urgent Care report).  A February 2005 VA examination report reflects that the Veteran had one (1) emergency room visit during the previous four (4) years for his epididymitis.  (See February 2005 VA genitourinary examination report.)

VA examination genitourinary reports, dated in February 2005, April 2007 and November 2011, as well as VA treatment reports, dated from 2008 to 2010, uniformly disclose that the Veteran had continued to seek treatment for chronic, moderate to severe left scrotal pain as a result of his chronic epididymitis for which he had been prescribed oral medication (e.g., Cipro), but that it had not required any surgery.  These reports also show that there was no history of any recurrent urinary tract infections, catheterization, dilation or drainage problems, or acute nephritis.  Overall, the evidence of record shows that the Veteran's chronic left epididymitis has not required drainage, hospitalization, or continuous intensive management during the pendency of the appeal.  Accordingly, the disability picture associated with his chronic left epididymitis more closely approximates the criteria for the currently-assigned 10 percent rating under Diagnostic Code 7525.  As the Veteran's condition does not require continuous intensive management, a higher rating under Diagnostic Code 7525 is not warranted.


Conclusion

There is no basis for a staged rating(s) pursuant to Fenderson and Hart for the service-connected erectile dysfunction and chronic left epididymitis.  Rather, the symptomatology associated with the above-cited disabilities is essentially consistent and fully contemplated by the assigned noncompensable and 10 percent disability ratings assigned, respectively.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this case outside the norm so as to warrant an extraschedular rating.  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is determined on a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson  v. Shinseki, 26 Vet. App. 237, 24 (2013) (en banc).  The Veteran's service-connected erectile dysfunction and chronic left epididymitis are found to be adequately rated under the available schedular criteria and the objective findings of impairment are well documented. Higher ratings are provided for greater degrees of impairment, which are not shown here.

In sum, the Board has found the criteria for an initial compensable rating for erectile dysfunction and increased disability rating in excess of 10 percent for chronic left epididymitis are not met; accordingly, the claims must be denied.  Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable disability rating for erectile dysfunction is denied. 

An increased disability rating in excess of 10 percent for chronic left epididymis is denied. 


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record. In this case, the issue of unemployability is raised by the record.  On VA Form 9, received by the RO in May 2008, the Veteran stated that he was unable to work due to frequent pain from his service-connected chronic left epididymitis.  When evaluated by VA in February 2005, the Veteran related that during a flare-up of symptoms of his left epididymitis, he was unable to work and had to take seven (7) days of sick or vacation time from his regular employment.  Similarly, during an April 2007 VA examination, the Veteran related that he had taken eight (8) to 12 days off, to include two (2) consecutive days, from his employment during the previous 12 months due to left testicle pain.  The Veteran reported he had to change to a less physically demanding job due to [scrotal] pain.  At the close of the April 2007 VA examination, the examiner concluded that the Veteran had a history of chronic scrotal and epididymal pain that required an alteration of his lifestyle and job situation.  (See February 2005 and April 2007 VA examination reports).  A June 2009 VA treatment report contained notation that the Veteran was employed as a teacher at a local college.  (See June 2009 VA treatment report).  The Veteran reported being unemployed due to chronic scrotal pain secondary to epididymitis at a November 2011 VA examination.  (See November 2011 VA genitourinary examination).

Therefore, pursuant to Rice, the Board is assuming jurisdiction over the TDIU claim, since the issue of unemployability is raised by the record.  

Generally, a veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 -C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.340, 4.15, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

When the percentage standards of 38 C.F.R. § 4.16(a) have not been met, VA must consider assigning an extra-schedular rating.  38 C.F.R. § 4.16(b).  If the evidence demonstrates that the veteran is unemployable by reason of his service-connected disabilities, but fails to meet these percentage standards (as appears to be the case here), the claim shall be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

The VA examinations of record do not contain an explicit opinion as to whether the Veteran's unemployment is attributable to his service-connected chronic left epididymitis and/or erectile dysfunction or whether these disabilities would preclude all gainful employment consistent with his education and occupational experience.  This must be accomplished on remand.

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:
 1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims file. 

2.  Following completion of the above, schedule the Veteran for an appropriate examination to determine whether it is at least as likely as not (50 percent or greater probability) that his service-connected erectile dysfunction and chronic left epididymitis prevent him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake.  The examiner should review the claims folder and note such review in the examination report.  The examiner should provide a rationale for the opinion. 

3.  Adjudicate the issue of entitlement to TDIU.  If the benefit sought is denied, the Veteran and his representative must be issued a supplemental statement of the case and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


